Citation Nr: 1450966	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-30 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability characterized as fluid leaking from the ears.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from June 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In March 2014, the Board remanded the issue of entitlement to service connection for a disability characterized as fluid leaking from the ears and the issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety, and posttraumatic stress disorder (PTSD) for additional development.  In a June 2014 rating decision, the Appeals Management Center (AMC) granted service connection and assigned an initial 50 percent rating for PTSD, effective August 18, 2006.  

The rating decision reflects that a May 2014 VA examination revealed diagnoses of chronic PTSD, unspecified depressive disorder, unspecified anxiety disorder, and alcohol use disorder and the examiner opined that the Veteran's depression was secondary to PTSD as well as the death of her father and return from deployment; the anxiety disorder was secondary to depression and alcoholism; and the alcohol use disorder was likely secondary to PTSD, depression, and anxiety disorder, as an attempt to cope with psychiatric symptoms.  The Veteran's anxiety and depressed mood were specifically considered in assignment of a 50 percent rating for her PTSD.  The AMC indicated that this was a total grant of the benefits sought on appeal for this issue.  

As the service-connected PTSD is rated pursuant to the General Rating Formula for Mental Disorders and any mental disability other than PTSD would also be rated under the same criteria, the June 2014 rating decision constitutes a full grant of the benefit sought with respect to the claim for service connection for an acquired psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (held that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted).

In addition to the paper claims file, the Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file.  Although VA treatment records uploaded in July 2014 were not specifically referenced in the October 2014 supplemental statement of the case (SSOC), they were associated with the Veteran's record (her Virtual VA e-folder) at that time.  The Board presumes that the Appeals Management Center (AMC) considered all evidence of record in preparation of the October 2014 SSOC.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed.").  The VBMS e-folder does not contain any additional relevant evidence.  


FINDING OF FACT

The Veteran does not currently have a disability manifested by fluid leaking from the ears.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a disability manifested by fluid leaking from the ears are not met or approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed her of hers and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file/e-folder contains the Veteran's STRs and VA medical records (VAMRs).  While the RO was unable to obtain the Veteran's STRs from the Records Management Center (RMC) or via the Defense Personnel Records Image Retrieval System (DPRIS), the Veteran has submitted copies of her STRs, which appear to be complete.  The duty to obtain relevant records is satisfied.  See 38 C.F.R.
§ 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In March 2014, the Board remanded the claim for service connection for a disability characterized as fluid leaking from the ears to afford the Veteran a VA examination to address the relationship, if any, between a disability characterized as fluid leaking from the ears and service.  The examiner was instructed to provide a diagnosis for each identified disability and, for each diagnosis, to provide an opinion as to whether the disability, characterized as fluid leaking from the ears, was due to the Veteran's service.  The Agency of Original Jurisdiction (AOJ) was also instructed to request that the Veteran provide the names and addresses of any and all healthcare providers who had provided treatment for her fluid leaking from the ears.  A specific request was to be made for records from the Houston VA Medical Center (VAMC) dated since December 2012.  

After the March 2014 remand, VA treatment records from the Houston VAMC, dated from December 2012 to July 2014 were associated with the e-folder.  The AMC also asked the Veteran to provide the names and addresses of any and all healthcare providers who had provided treatment for her fluid leaking from the ears via an April 2014 letter.  The Veteran did not subsequently identify any healthcare providers.  

In May 2014, the Veteran underwent VA ear disease examination.  The examiner opined that the Veteran did not have, nor had she ever been diagnosed with an ear or peripheral vestibular condition.  The examiner opined that the Veteran's symptom of fluid leaking from her ears was likely a variant of normal for her and was less likely than not due to her military service.  The May 2014 VA examination report is responsive to the March 2014 remand directives and includes an explanation for the examiner's opinion.  See Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board has considered that the May 2014 VA ear examination report references a March 2014 examination which showed the Veteran's height, weight, and BMI (body mass index).  VA treatment records from the Houston VAMC, dated from November 2006 to August 2013 and from June to July 2014 have been associated with the claims file/e-folder, but records dated in March 2014 have not.  Significantly, records dated from December 2012 to August 2013 were uploaded to the Virtual VA e-folder in April 2014, and, so, presumably, included all VA treatment records available from the Houston VAMC at that time.  A May 2014 VA PTSD examination performed on the same date as the VA ear examination reports that the Veteran received care at the Iowa City VA and referenced a March 2014 primary care behavioral health note.  

VA treatment records from the Iowa City VA Healthcare System, to include any records dated in March 2014, have not been associated with the claims file/e-folder.  However, in the April 2014 letter, the AMC asked the Veteran to provide the name and address of any and all healthcare providers who had treated her for fluid leaking form her ears.  The Veteran has not, however, indicated that she has received treatment for this symptom at a VA facility other than the Houston VAMC.  Also, the May 2014 VA ear examiner acknowledged review of the claims file as well as the Veterans Health Information Systems and Technology Architecture (VISTA) and the Computerized Patient Record System (CPRS).  Her review clearly included review of records dated in March 2014, as she referenced the Veteran's height, weight, and BMI as recorded on that date.  

Nevertheless, the May 2014 VA ear examiner indicated that there were no complaints of fluid coming out of the ears in clinic visits.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court indicated VA adjudicators have constructive, if not actual, possession of VA records when put on notice of the existence of these records. Therefore, when VA adjudicators are on notice that additional VA records may exist concerning the claim, the records must be obtained before deciding the claim.  However, the fact that the May 2014 VA ear examiner indicated that there were no complaints of fluid coming out of the ears in clinic visits indicate that any outstanding VA treatment records would not show a current disability manifested by fluid leaking from the ears.  Additionally, the May 2014 VA PTSD examination report indicates that treatment in March 2014 was in regard to behavioral health.  Thus, remand to obtain additional VA treatment records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

During the Board hearing, the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim for service connection for a disability characterized as fluid leaking from the ears, and sought to identify any further development required to help substantiate the claim. These actions satisfied the Veterans Law Judge's duty to fully explain the issue on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.

Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

As an initial matter, the record reflects that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  Compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: undiagnosed illness and or medically unexplained chronic multi symptom illnesses such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Despite her service in the Southwest Asia theater of operations, the Veteran has not claimed that she has a disability manifested by fluid leaking from the ears as a result of an undiagnosed illness related to her Persian Gulf service, nor does the record suggest such.  Rather, in an October 2006 claim for service connection, the Veteran reported that she was not stationed in the Gulf after August 1, 1990 and that she was not exposed to an environmental hazard in the Gulf War.  She testified in July 2013 that she first noticed fluid leaking from her ears while "at Laughlin" when someone she was going through training with noticed clear liquid coming from her ear.  The Veteran's service treatment records document that, in October 2004, she described bilateral ear drainage about twice a week for more than a year.  The Veteran has reported serving in Iraq in 2005 and 2006.  She is competent to describe ear drainage, as documented in her service treatment records, and the Board finds such description credible.  Accordingly, there is competent and credible evidence that the Veteran experienced fluid leaking from her ears prior to her service in the Southwest Asia theater of operations.   Additionally, as will be discussed below, a VA examiner opined in May 2014 that fluid leaking from the ears was a symptom which represented a variant of normal for the Veteran.  

Consistent with the Veteran's assertions, and the Agency of Original Jurisdiction's  adjudication of the claim, the Board is considering entitlement to service connection for the Veteran's claimed disability characterized as fluid leaking from the ears on a direct basis.   

Considering the pertinent evidence of record in light of the law, the Board finds that the preponderance of the evidence is against the claim of service connection for a disability characterized as fluid leaking from the ears and the appeal will be denied.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Where competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Service treatment records show that, during an October 2004 hearing conservation examination, the Veteran indicated that she had drainage from her ears.  The Veteran was evaluated in the family practice clinic later that month, at which time she described bilateral ear drainage about twice a month for more than one year.  She denied pain.  Examination revealed the tympanic membranes to be clear and mobile, bilaterally.  The assessment was normal examination.  

During a June 2007 VA audiological examination, the Veteran reported no history of ear infections.  Examination of the ears during VA general medical examination performed in June 2007 revealed the external ear canals to be clear.  The tympanic membranes were without erythema or bulging and there was normal cone of light.  

Post-service treatment records reflect that examination of the ears during VA treatment in December 2006, December 2007, and August 2008 revealed the tympanic membranes to be normal.  A January 2010 VA treatment record reflects that the Veteran reported that her allergies were not controlled on medication and she still had post-nasal drip, congestion, and ear fullness.  Examination revealed the tympanic membranes to be congested.  The pertinent assessment was allergies.  Examination of the ears during VA treatment in March and August 2010 revealed the tympanic membranes to be normal.  In September 2010, the Veteran presented to the VAMC for evaluation of a sore throat and ear pain for two weeks.  Examination of the ear revealed "dull intact".  The assessment was pharyngitis.  During VA treatment in March 2011, the Veteran complained of "itchy ears and some discomfort" but denied discharge.  Examination of the ear revealed erythema of the tympanic membrane.  Bony structures were present.  The pertinent assessment was allergies with possible ear infection.  Examination during VA treatment in August 2011 revealed the tympanic membranes to be normal.  There was no ear pain or drainage on review of systems during VA treatment in August 2012.  

In May 2014, a VA examiner reviewed the claims file and opined that the Veteran did not have, nor had she ever been diagnosed with an ear or peripheral vestibular condition.  Examination of the external ear, ear canal, and tympanic membrane were normal.  The examiner observed that the Veteran did have a slight amount of moisture seen at the external meatus, which appeared to be associated with ear wax.  The Veteran reported that she could have sharp pain on the inside and her ears would crust up.  She stated that she would have some clear fluid come out of her ear canal and could find some crusting behind her ear lobe.  She thought her left ear might have more drainage, but drainage usually occurred in both ears at the same time, a couple of times a month.  The Veteran reported that she noticed more fluid when coming from laying down to sitting up, which could happen at any time of day.  She added that sometimes she did not notice the fluid, but only saw the crusting below her ear.  The Veteran stated that the fluid was usually the only symptom, although sometimes she felt like she had been poked in the ear, although the pain was most often not associated with any fluid and she did not typically have any ear pain.  She added that any ear pain she did have was fleeting.  The Veteran reported that she might feel unsteady when she had sharp pain in her ear.  She denied any problem with her vision associated with fluid coming out of her ears or being unsteady.  

The Veteran told the examiner that she had not been told she had an ear infection for a very long time.  She described her pattern of fluid leakage as steady since 2004, although, at times, it would occur two to three times a day for a few days for no reason.  She stated, however, that the fluid leakage generally occurred a few times per month.  The Veteran did note that she had been given some allergy medication after separation from service, although she was no longer taking this medication.  Examination revealed the tympanic membranes to be translucent and intact with no scarring, bulging, or erythema.  There was no effusion in the ears or erythema in the ear canals.  There was some moisture seen at the opening of the external meatus with some slight amount of soft wax, but no crusting was seen.  The examiner commented that examination was normal. 

The May 2014 examiner acknowledged review of the claims file, including the July 2013 hearing transcript, and specifically considered the Veteran's testimony regarding fluid randomly leaking from her ears, possibly associated with blurry vision.  The examiner also specifically considered the Veteran's February 2009 notice of disagreement (NOD), in which she stated that she had constant ringing and draining of fluid from her ears.  The examiner also summarized the Veteran's VA treatment records, noting that review of records from VISTA showed that primary care notes in 2012 and 2013 did not mention any ear complaints and there were no complaints of fluid coming out of the ears in the Veteran's clinic visits.  The examiner discussed the January 2010 VA record regarding allergies and ear fullness as well as the March 2011 VA record diagnosing allergies with possible ear infection.  The examiner also specifically discussed the October 2004 service treatment records documenting the Veteran's reports of drainage from her ears.  

The May 2014 VA examiner stated that the Veteran had complaints of the symptom of fluid leaking from her ears in the absence of any pattern of other signs or symptoms that might point to a pathological etiology for this symptom.  The physician noted that the Veteran was reporting a symptom only, which was not a diagnosis.  The examiner explained that the Veteran was reporting no pain, no history of chronic ear infection, no perforation of the ear drum, and no timing of her symptoms that might explain a pathological cause of fluid coming from her ears.  The examiner observed that when the Veteran was first seen for this complaint in 2004, examination was normal, as it had been on most other examinations, including the May 2014 VA examination.  

The examiner determined that there was no evidence that the symptom of fluid leaking from the ears was due to a pathological condition.  Rather, she opined that the most likely explanation was that the Veteran had an ear wax that was more watery in nature or that she was occasionally having water from bathing come out of her ears at some point during the day.  The examiner commented that, with a normal examination of the ears and absent any signs of fluid in the ears, infection, or perforation in the ear drums, there was no way to explain the fluid coming out as due to a pathological cause.  The examiner added that the fact that the Veteran's complaints were bilateral also supported a normal variant.  She explained that "infection, perforation, etc. is more likely to be unilateral and would almost always be associated with pain."  The examiner also remarked that allergies would not explain the fluid coming out of the Veteran's ears as there would still have to be a mechanism for the fluid to get from the inner ear to the outside ear.  The examiner concluded that the fluid leaking from the ears was a normal variant for the Veteran.  She explained that this conclusion was supported by the fact that it was mainly a stand alone symptom and was not associated with pain or any other symptoms, as the symptoms she did mention were not clearly associated with her symptom of fluid leaking out of her ears and did not suggest a particular etiology.  

The examiner observed that the symptom of fluid leaking from the ears began during service, with a 2004 report of symptoms present for a year.  However, the examiner opined that this symptom would be less likely than not due to military service, noting that it was not associated with any pathological diagnosis and was a symptom that likely represented a variant of normal in the Veteran.  

The May 2014 VA examiner's opinion is highly probative of whether the Veteran has a current disability manifested by fluid leaking from the ears during or proximate to the pendency of the appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinion after interview with and examination of the Veteran as well as review of the claims file and records contained in VISTA/CPRS.  Her opinion was also supported by a clearly-stated rationale.  Significantly, this examiner concluded that the Veteran did not have, nor had she ever been diagnosed with an ear or peripheral vestibular condition and her symptom of fluid leaking from the ears was a normal variant.  

The May 2014 VA examiner did not specifically discuss the September 2010 VA treatment record showing that the Veteran presented to the VAMC for evaluation of a sore throat and ear pain for two weeks, and revealing an assessment of pharyngitis; however, that record does not document any complaint of fluid leaking from the ear.  However, the examiner noted the Veteran's report of ear pain and commented that the symptoms the Veteran mentioned were not clearly associated with her symptom of fluid leaking out of the ears and did not suggest a particular etiology.  Moreover, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  The May 2014 VA ear examination report is, therefore, adequate.  

In a March 2013 statement, the Veteran indicated that she was seeking service connection for leaking fluid from the ears, noted as otitis media.  The Board recognizes that the Veteran is competent in some cases to self-diagnose some disorders despite her status as a lay person.  Nevertheless, to the extent that the March 2013 statement may be interpreted as indicating that the Veteran had otitis media, the Veteran is not competent diagnose a disorder such as otitis media, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  Moreover, the Board finds more probative the May 2014 VA examiner's opinion, which specifically considered the fact that the Veteran was diagnosed with a possible ear infection in March 2011.  

The Board has considered the Veteran's reports of fluid leaking/draining from the ears.  The Veteran is competent to describe symptoms which are capable of her lay observation, such as fluid leaking from the ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, a symptom, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  In this case, no underlying disorder has been identified.  Rather, the May 2014 VA examiner determined that the symptom of fluid leaking from the ears was a normal variant for the Veteran.  

A successful service connection claim requires evidence of a current disability at the time of or proximate to the filing of a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).   Given that there is no competent evidence of a current disability characterized as fluid leaking from the ears during or proximate to the filing of the claim for service connection, the Board must conclude that service connection is not warranted.  

For all the foregoing reasons, the claim for service connection for a disability characterized as fluid leaking from the ears is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a disability characterized as fluid leaking from the ears is denied.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


